         Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    2/9/21

 JOSEPH GOETT,
                                                               14-CV-8256 (BCM)
             Plaintiff,
                                                               MEMORANDUM AND
 -against-                                                     ORDER
 V1 JETS INTERNATIONAL, INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       On November 20, 2015, this Court issued a judgment in favor of plaintiff Joseph Goett in

the amount of $66,613.67, plus post-judgment interest at 9%. Plaintiff now seeks the issuance of

an amended judgment in the amount of $97,394.66 – calculated by including the first five years of

post-judgment interest as if it were pre-judgment interest – plus post-judgment interest, from the

date of the new judgment, at 9%. For the reasons that follow, the motion will be denied.

                                          Background

       Plaintiff Goett filed this action on October 16, 2014, seeking damages from his former

employers under the federal Fair Labor Standards Act (FLSA) and the New York Labor Law

(NYLL). On April 22, 2015, the Court approved a $75,000 installment settlement of the action,

noting, among other things, that the parties' agreement contained "a robust set of protections for

plaintiff in the event of a default," including confessions of judgment in the amount of $100,000,

"to be held in escrow until full payment has been made." (Dkt. No. 28, at 7.)

       Defendants defaulted after paying $33,386.33 towards the settlement. Adler Decl. (Dkt.

No. 41, at ECF pages 18-20) ¶¶ 9-15. On November 20, 2015, a judge of this Court issued a

judgment by confession (Judgment) (Dkt. No. 29) in favor of plaintiff and against defendants V1

Jets International, Inc., V1 Jet Holdings, Inc., Travelsuite, Inc., Jaime Matta, and Andrew Zarrow,

in the "total amount of $66,613.67," together with "an award of post-judgment interest at the rate
         Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 2 of 8




of 9 percent per annum." For the next three and a half years, plaintiff made no effort to enforce the

Judgment, either in this Court or in state court pursuant to N.Y. C.P.L.R. (CPLR) § 5018(b). 1

       On May 17, 2019, at plaintiff's request, the Clerk of Court issued an abstract of judgment

describing the amount of the Judgment as "$66,613.67 plus post-judgment interest at a rate of nine

percent (9%) per annum." (Dkt. No. 31.) The record does not reflect whether or where plaintiff

filed the 2019 abstract.

       On September 29, 2020, at plaintiff's request, the Clerk of Court issued another abstract of

judgment, once again describing the amount of the Judgment as "$66,613.67 plus post-judgment

interest at a rate of nine percent (9%) per annum." (Dkt. No. 32.)

       On November 10, 2020 – almost five years after the Judgment was issued – plaintiff made

a third request for an abstract of judgment. This time, plaintiff asked that the abstract describe the

amount of the Judgment as: "$66,613.67 plus post-judgment interest at a rate of nine percent (9%)

per annum for a total balance of $96,474.84 as of November 10, 2020." (Dkt. No. 33.) The Clerk

of Court rejected the request, placing a notice on the electronic docket advising plaintiff that "the

proposed abstract of judgment lists the wrong amount for the judgment."

                                      Plaintiff's Application

         By letter-motion dated January 5, 2021 (Pl. Jan. 5 Ltr.) (Dkt. No. 35), supported by a

declaration of his counsel (Sisca Decl.) (Dkt. No. 36) and a proposed supplemental judgment

(Prop. Supp. Judgment) (Dkt. No. 37), plaintiff requests that the Court enter a new judgment




1
  Under CPLR § 5018(b), a "transcript" or abstract of a New York federal judgment "may be filed
in the office of the clerk of any county and upon such filing the clerk shall docket the judgment in
the same manner and with the same effect as a judgment entered in the supreme court within the
county." See also David Siegel, New York Practice § 422 (6th ed. 2018) (the filing of the abstract
"requires the docketing of the judgment by that clerk," which in turn "enables the judgment to be
enforced as if rendered by the New York Supreme Court").
                                                  2
         Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 3 of 8




awarding him (i) the "principal sum" of $66,613.67, plus (ii) "pre-judgment interest" at 9% from

November 19, 2015 through January 5, 2021, in the amount of $30,780.99, for a "total judgment"

in the amount of $97,394.66, plus (iii) "post-judgment interest" at the rate of 9% per annum to the

date of payment. Prop. Supp. Judgment at 2. Counsel explains that her firm attempted to record

the September 29, 2020 abstract of judgment with the New York County Clerk but "the Clerk's

office stated that they will only record an Abstract with a sum total listed, and will not record a

document that includes open-ended language pertaining to interest." Pl. Jan. 5 Ltr. at 1. 2 The judge

who issued the original Judgment having retired, the motion was assigned to me.

       By Order dated January 13, 2021 (Jan. 13 Order) (Dkt. No. 40), I directed plaintiff to set

forth the authorities on which he relies for the proposition that a federal court may issue a new

judgment which neither corrects a mistake in the original judgment nor awards additional relief

based on further proceedings, but instead simply grosses up the sum awarded to incorporate post-

judgment interest accrued since the issuance of the original judgment. Jan. 13 Order at 2.

Additionally, I directed plaintiff to explain the basis for the original award of post-judgment

interest at 9%, which is the New York State rate, see CPLR § 5004, rather than at the federal post-

judgment rate prescribed by 28 U.S.C. § 1961(a). Id. at 3. 3


2
  The email correspondence between a clerk in counsel's office and a Senior Court Clerk in New
York County, see Sisca Decl. Ex. C, does not wholly support this characterization. The Senior
Court Clerk did not refuse to record the September 29, 2020 abstract. Rather, the Senior Court
Clerk advised that "[i]f we were to accept your transcript as is, it would only be recorded in the
judgment amount shown, exclusive of any post judgment interest accrued prior to docketing. Once
it is docketed with the County Clerk, it would accrue interest at the statutory rate of 9%, but any
post judgment interest accrued prior to that docketing would not be included. Any accrued interest
or fees must be included in the judgment amount on the transcript as an amount certain when it is
presented for filing." Id. at ECF page 9.
3
 Section 1961(a) makes an award of post-judgment interest mandatory on "any money judgment
in a civil case recovered in a [federal] district court," and specifies that such interest "shall be
calculated from the date of entry of the judgment, at a rate equal to the weekly average 1-year
constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve
                                                 3
         Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 4 of 8




       On January 22, 2021, plaintiff submitted a letter-brief (Pl. Jan. 22 Ltr.) (Dkt. No. 41), styled

as a second letter-motion requesting a supplemental judgment, addressing both issues. Plaintiff

does not point to any specific rule authorizing a district court to issue an updated judgment grossed

up for post-judgment interest to date, as requested here. Nor does he cite any case in which an

amended, corrected, or supplemental judgment was issued for that purpose. Instead, plaintiff relies

on the general proposition that after entering a judgment a federal court "has ancillary jurisdiction

over subsequent proceedings necessary to 'vindicate its authority, and effectuate its decrees.'" Jan.

22 Ltr. at 3 (quoting Cappiello v. ICD Publications, 868 F. Supp. 2d 55, 61 (E.D.N.Y. 2012), aff'd

sub nom. Cappiello v. ICD Publications, Inc., 720 F.3d 109 (2d Cir. 2013)).

       As to the post-judgment interest rate, plaintiff acknowledges that "generally," pursuant to

§ 1961(b), "post judgment interest is awarded under federal law," Pl. Jan. 22 Ltr. at 3, but observes

that "parties are free to contract the post-judgment interest that may be paid through private

agreements." Id. at 2 (citing Westinghouse Credit Corp. v. D'Urso, 371 F.3d 96, 102 (2d Cir.

2004)). In this case, plaintiff argues, the parties did just that in their settlement agreement, which

is governed by New York law. Pl. Jan. 22 Ltr. at 3 (the 9% post-judgment rate gave "effect to the

prior settlement agreement of the parties and to the consent of Defendants to enter judgment under

New York State Law if they did not pay Plaintiff"). 4




System, for the calendar week preceding the date of the judgment." 28 U.S.C. § 1961(a). Interest
is to be "computed daily to the date of payment." Id. § 1961(b). The applicable federal rate for the
calendar week prior to the entry of the Judgment at issue here was 0.49%.
4
  All of plaintiff's post-judgment submissions were electronically served upon Ivan Adam
Saperstein, defendants' counsel of record. By letter dated January 6, 2021 (Dkt. No. 39), attorney
Saperstein advised the Court that his firm has not represented the defendants "since on or about
the closure of the case on April 22, 2015," and that, "[d]espite repeated attempts," he has "not been
able to contact the defendants and [does] not know of their whereabouts."

                                                  4
         Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 5 of 8




                                              Analysis

       The Federal Rules of Civil Procedure Rule provide several avenues for a litigant to correct,

amend, or seek relief from a judgment. None of those avenues is open to plaintiff Goett.

       Fed. R. Civ. P. 60(a) permits a district court, on motion or sua sponte, to "correct a clerical

mistake or a mistake arising from oversight or omission." Rule 60(a) may be used when as a result

of "ministerial oversight" the court has forgotten to include mandatory pre-judgment or post-

judgment interest. Paddington Partners v. Bouchard, 34 F.3d 1132, 1141 (2d Cir. 1994); see also,

e.g., Dudley ex rel. Estate of Patton v. Penn-Am. Ins. Co., 313 F.3d 662, 665 (2d Cir. 2002); In re

Frigitemp Corp., 781 F.2d 324, 327 (2d Cir. 1986). Rule 60(a) may also be used where the

judgment inadvertently fails to specify the rate (typically the federal rate pursuant to § 1961(b)) at

which post-judgment interest will accrue. See, e.g., PDV Sweeny, Inc. v. ConocoPhillips Co., 2015

WL 9413880, at *5 (S.D.N.Y. Dec. 21, 2015), aff'd, 670 F. App'x 23 (2d Cir. 2016); Cappiello,

868 F. Supp. 2d at 64-65. A Rule 60(a) correction may be made "at any time." Cappiello, 868 F.

Supp. 2d at 59 (internal quotation and citation omitted).

       Errors "of a more substantial nature," including "a change in the calculation of interest not

originally intended," cannot be addressed under Rule 60(a), but may be "corrected by a motion

under Rules 59(e) or 60(b)." 11 Charles Alan Wright, et al., Federal Practice and Procedure §

2854 (3d ed. 2012); see also PDV Sweeny, 2015 WL 9413880, at *2 (quoting Emp'rs Mut. Cas.

Co. v. Key Pharm., Inc., 886 F. Supp. 360, 363 (S.D.N.Y. 1995)) (Rule 60(a) "is not meant to

provide a way for parties to . . . charge errors in what a court has deliberately done."). A motion to

"alter or amend" a judgment made under Rule 59(e) must be filed within 28 days after entry of the

judgment at issue. Fed. R. Civ. P. 59(e). A motion for "relief" from a judgment made under Rule

60(b) must be filed within one year after entry of that judgment if the motion is based on mistake,



                                                  5
         Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 6 of 8




newly-discovered evidence, or fraud, and in all other instances within a "reasonable time." Fed. R.

Civ. P. 60(c)(1). If the applicable time limits are met, Rules 59(e) and 60(b) may be used to correct

the post-judgment interest rate, see Leeber Realty LLC v. Trustco Bank, 798 F. App'x 682, 684 (2d

Cir. 2019) (affirming district court's reliance on Rule 60(b) to "amend the judgment to modify

the post-judgment interest rate from the contractual rate of 8% to the applicable federal rate under

28 U.S.C. § 1961"), or to change the manner in which it is calculated. See, e.g., Kazazian v. Bartlett

& Bartlett LLP, 2007 WL 2077092, at *1-2 (S.D.N.Y. July 17, 2007) (relying on Rule 59(e) to

issue an amended judgment specifying that post-judgment interest at the federal statutory rate

would accrue from the date on which judgment was entered rather than "the date the jury trial

commenced," as previously decreed).

       In the case now before me, plaintiff does not assert that the original Judgment was incorrect

in any way, either intentionally or inadvertently. Pl. Jan 22 Ltr. at 3. Rules 59(e), 60(a), and 60(b)

are therefore inapplicable. So is Cappiello, where the district court relied on Rule 60(a) to correct

its prior "failure to provide for post-judgment interest and specify the governing interest rate" and

to "clarify" that although state law supplied the rule of decision for the parties' underlying claims,

"an award of post-judgment interest is governed by 'the federal post-judgment interest rate

provided for in 28 U.S.C. § 1961.'" 868 F. Supp. 2d at 59-60 (quoting FCS Advisors, Inc. v. Fair

Fin. Co., Inc., 605 F.3d 144, 147 (2d Cir. 2010)) (emphasis added). 5



5
  Cappiello was a diversity case. The original judgment was in the amount of $600,510.15,
including both a principal sum and pre-judgment interest at the New York State rate of 9%, but
was silent as to the post-judgment interest rate. 868 F. Supp. 2d at 58. After the judgment was
affirmed on appeal, the defendant attempted to satisfy it by tendering $612,587.66, which
"constituted the amount owed if the federal interest rate applied to the post-judgment interest." Id.
at 59. Plaintiff balked, insisting that post-judgment interest also be calculated at 9%. Id. at 58. The
district court held that its failure to address the issue in its original judgment "constitute[d] a
'mistake arising from oversight or omission'" which it could "clarify" pursuant to Rule 60(a). Id.
at 59. It then held that even where pre-judgment interest is governed by state law, post-judgment
                                                  6
          Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 7 of 8




        Here, unlike Cappiello, there was no "failure to provide for post-judgment interest" or to

"specify" the rate, and hence no "mistake arising from oversight or omission," 868 F. Supp. 2d at

59-60, which requires correction pursuant to Rule 60(a). To the contrary: the original Judgment

provides for post-judgment interest at the generous New York State rate of 9%. Although that

interest rate appears to be a mistake, see id., 6 it is a mistake from which plaintiff seeks no relief.

Moreover, the selection of a 9% post-judgment rate appears to have been "deliberately done," PDV

Sweeny, 2015 WL 9413880, at *2, rather than inadvertent, and therefore redressable only pursuant

to Rule 59(e) or Rule 60(b), both of which are subject to tight time limits, now expired. Plaintiff

has thus failed to identify any plausible basis on which this Court could grant the relief sought.

        Even if I had the inherent authority to issue an amended judgment, in the absence of any

error, to "give effect to [the Court's] decree," Pl. Jan. 22 Ltr. at 3, I would not use that authority to

issue the Proposed Supplemental Judgment submitted by plaintiff, because it would put him in a


interest is governed by § 1961. Id. at 59-60. Accordingly, the Clerk of Court was directed to
"correct the judgment to include that the Plaintiff is entitled to post-judgment interest to be
calculated pursuant to the federal rate set forth in 28 U.S.C. § 1961." Id. at 64-65. The resulting
judgment awarded plaintiff a total of $600,510.15 (the same principal sum as before), plus "post-
judgment interest to be calculated pursuant to the federal rate set forth in 28 U.S.C. § 1961."
Amended Judgment, Cappiello v. ICD Publications, No. 08-CV-2417 (E.D.N.Y. June 7, 2012).
6
  The Second Circuit squarely held, when affirming the district court's decision in Cappiello, that
§ 1961 requires the district courts to "apply the federal rate of post-judgment interest to judgments
rendered in diversity actions, even when those judgments have been docketed in state court."
Cappiello v. ICD Publications, 720 F.3d at 112-13. The same rule applies to federal question
actions with pendant state claims, such as actions brought under the FLSA and the NYLL. See,
e.g., Martinez v. New 168 Supermarket LLC, 2020 WL 5260579, at *9 (E.D.N.Y. Aug. 19, 2020),
report and recommendation adopted, 2020 WL 5259056 (E.D.N.Y. Sept. 3, 2020); Cordova v. D
& D Rest., Inc., 2015 WL 6681099, at *11 (S.D.N.Y. Oct. 29, 2015). Moreover, while plaintiff is
correct that the parties to a dispute are "free to agree to a different post-judgment interest rate by
contract," they must "do so through 'clear, unambiguous and unequivocal language.'" FCS
Advisors, Inc. v. Fair Fin. Co., 605 F.3d 144, 147 (2d Cir. 2010) (quoting D'Urso, 371 F.3d at
102). I have carefully reviewed the parties' settlement agreement, Sisca Decl. Ex. A, as well as the
attached confessions of judgment, and have found no language (much less "clear, unambiguous,
and unequivocal language") suggesting that they agreed to a 9% post-judgment interest rate on a
future confessed judgment.

                                                   7
          Case 1:14-cv-08256-BCM Document 42 Filed 02/09/21 Page 8 of 8




better position than the original Judgment. That Judgment provided for 9% interest per annum, in

accordance with CPLR § 5004, on the principal amount of $66,613.67. It is well settled that "there

is 'no compounding of interest under the CPLR.'" Washington v. Kellwood Co., 2016 WL 845280,

at *2 (S.D.N.Y. Mar. 4, 2016) (quoting Siegel, New York Practice § 411 and collecting cases). The

effect of the Proposed Supplemental Judgment, however, would be to compound the post-

judgment interest award to plaintiff's advantage. 7

                                             Conclusion

        As noted above, New York County has not refused to record the abstract of judgment issued

by this Court. At worst, plaintiff risks the loss of the first five years of post-judgment interest. See

Sisca Decl. Ex. C at ECF page 9 ("Once it is docketed with the County Clerk, it would accrue

interest at the statutory rate of 9%, but any post judgment interest accrued prior to that docketing

would not be included."). Plaintiff could have avoided that risk by moving promptly to enforce the

Judgment issued by this Court (or, for that matter, by seeking a confessed judgment in state court

pursuant to CPLR § 3218 as soon as defendants defaulted). Having failed to do so, he cannot

expect the Court to reward him by compounding the post-judgment interest to which he is entitled.

        Plaintiff's motion is DENIED. The Clerk of Court is respectfully directed to close Dkt.

Nos. 35 and 41.

Dated: New York, New York                       SO ORDERED.
       February 9, 2021


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge


7
 At present, the judgment is accruing interest at the rate of $5,995.23 (9% of $66,613.67) per year.
Were I to gross up the principal amount of the judgment to $97,394.66, as plaintiff requests, it
would thereafter accrue interest at the rate of $8,765.52 (9% of $97,394.66) per year.

                                                   8
